Citation Nr: 0426632	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-25 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim of 
entitlement to service connection for hearing loss.

In May 2004, the veteran presented sworn testimony during a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.  
During the hearing, the veteran submitted additional evidence 
along with a waiver of consideration of that evidence by the 
RO.  See 38 C.F.R. § 20.1304 (2003).  In any event, since as 
explained below this case is being remanded, the agency of 
original jurisdiction will have the opportunity to review the 
additionally submitted material.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for hearing loss.  For 
the reasons explained immediately below, the Board has found 
that a remand is in order.

Service medical records

In January 2002 the RO requested the veteran's service 
medical records.  Medical records furnished in response to 
the RO's request consist solely of the veteran's December 
1953 separation examination.  The RO was further advised that 
additional service medical records are unavailable and appear 
to have been destroyed in a July 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri.  Under these 
circumstances, the agency of original jurisdiction must take 
appropriate steps to determine whether any additional service 
records are available.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].

In March 2002, the RO sent a request to the service 
department for additional documentation to include morning 
reports and sick call reports.  There is no record of a 
response to that request or additional follow up by the RO.  
In addition, the veteran, during his May 2004 testimony 
indicated that he personally made a record of 1951 injury to 
his left ear and hearing and that he subsequently included 
that record in his service personnel records.  As the veteran 
has identified an alternate source of evidence and as the RO 
has yet to receive a response to its March 2002 request for 
alternate records, the Board finds that RO must take 
additional action to determine whether or not additional 
records are available.  

Medical nexus opinion

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the United Sates Court of Appeals for Veterans 
Claims held that where there is evidence of record satisfying 
the first two requirements for service connection (a current 
disability and in-service disease or injury), but there is 
not of record competent medical evidence addressing the third 
requirement (a nexus between the current disability and 
active service), VA errs in failing to obtain such a medical 
nexus opinion.  

The evidence of record, specifically the March 2002 VA 
audiology examination, indicates that the veteran has current 
profound sensorineural hearing loss in his left ear as well 
as mild sloping to severe sensorineural hearing loss in his 
right ear.  The veteran has asserted that while serving on 
active duty in 1951 he suffered bilateral noise exposure and 
that that his left eardrum was damaged by flying debris from 
an explosion.  The veteran's separation examination documents 
that the veteran had a scarred left eardrum at separation, 
but also contains the assertion that the veteran had left ear 
hearing loss since childhood.  As noted by the Board above, 
the remainder of the veteran's service medical records are 
apparently unavailable and may have been lost in a July 1973 
fire at the National Personnel records center.  Under these 
circumstances, the veteran's testimony establishes the basis 
for finding evidence of in-service injury to his hearing.  
Further, the notation on the separation examination raises 
the possibility of in-service aggravation of a previously 
existing disability of the veteran's left ear.  

None of the medical records currently associated with the 
file include medical nexus evidence or a nexus opinion 
concerning the veteran's hearing loss.  Therefore, the Board 
finds that a VA medical examination is necessary prior to 
reaching a decision in the veteran's case.  See Charles, 
supra; see also 38 C.F.R. § 3.159 (2003).  

In addition, the Board notes that the veteran has not 
received sufficient notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  After a review of the record, 
the Board has determined that although the RO provided the 
veteran with notice of the provisions of the VCAA and a 
description of the evidence to be provided, the RO did not 
advise the veteran that he should submit any evidence in his 
possession which is pertinent to the claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); See also 
Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004)

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and any other 
applicable legal precedent. In 
particular, VBA must notify the appellant 
of the information and evidence needed to 
substantiate his claim on appeal and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf and 
what part he should provide. He should 
also be told to provide any evidence in 
his possession that is pertinent to his 
claim on appeal.

2.  VBA should attempt to obtain the 
veteran's complete service personnel 
records, as well as the previously 
requested morning and sick call reports, 
and associate them with the claims 
folder.  In the event that no additional 
records are available, this should be 
documented in the claims folder.  

3.  After the completion of the 
foregoing, VBA should arrange for the 
veteran to undergo a VA audiology 
examination to determine the nature and 
etiology of his current hearing loss 
disability. The examiner should review 
the claims file in conjunction with the 
examination and provide an opinion as to 
whether any hearing loss currently found 
is as least as likely as not related to 
any documented in-service injury.  With 
respect to the veteran's left sided 
hearing loss, the examiner must, if 
practicable, make a specific finding as 
to whether or not any in-service incident 
aggravated left ear hearing loss that may 
have existed prior to service as 
documented on the veteran's separation 
examination report.  

4. After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim. If the 
claim remains denied, VBA should issue a 
supplemental statement of the case. 
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if in order.

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issue.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




